USDC IN/ND case 3:20-cv-00949-RLM-MGG document 11 filed 09/01/21 page 1 of 6


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 DaVONTA HORDE,

              Plaintiff,

                     v.                       CAUSE NO. 3:20-CV-949-RLM-MGG

 M. VENTORES,

              Defendant.

                               OPINION AND ORDER

      DaVonta Horde, a prisoner without a lawyer, filed a complaint alleging that a

fellow inmate attacked him on July 23, 2020, at the Miami Correctional Facility. ECF

2. “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). The court must review the merits of a prisoner

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief against a defendant who

is immune from such relief. 28 U.S.C. § 1915A.

      Mr. Horde alleges he was housed in a segregated housing unit where only two

inmates were permitted out of their cells at the same time. He was out for 30 minutes

to shower, then went to another inmate’s cell to talk when he was attacked from

behind. He alleges that Officer Ventores was in the “officers’ bubble” and the only

guard on duty. Mr. Horde alleges that it’s possible for a guard to have seen the attack
USDC IN/ND case 3:20-cv-00949-RLM-MGG document 11 filed 09/01/21 page 2 of 6


from that location, but he doesn’t allege that she saw the attack – only that she didn’t

respond. Mr. Horde says he retreated to his cell and used the intercom to contact

Officer Ventores, but he doesn’t allege she heard the intercom and knew he needed

assistance – only that she still didn’t respond. “Then, [ten minutes later] another

offender went and got the attention of Ofc. Ventores telling her what had happened.”

ECF 2 at 2. As a result, Officer Ventores called additional guards and Mr. Horde was

sent to medical. Based on the facts alleged, it appears she responded promptly as soon

as she became aware of the attack and the need for medical treatment.

      The complaint alleges Warden Hyatte is liable because he supervises Officer

Ventores and is responsible for what happens at the prison. There is no general

supervisory liability under 42 U.S.C. § 1983. Burks v. Raemisch, 555 F.3d 592, 594

(7th Cir. 2009). “Only persons who cause or participate in the violations are

responsible.” George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007). [P]ublic employees

are responsible for their own misdeeds but not for anyone else’s.” Burks v. Raemisch,

555 F.3d at 596. Therefore, the complaint doesn’t state a claim against Warden

Hyatte and he will be dismissed.

      Under the Eighth Amendment, correctional officials (such as Officer Ventores)

have a constitutional duty to protect inmates (such as Mr. Horde) from violence.

Grieveson v. Anderson, 538 F.3d 763, 777 (7th Cir. 2008). But “prisons are dangerous

places. Inmates get there by violent acts, and many prisoners have a propensity to

commit more.” Id. Therefore, a failure to protect claim cannot be based “merely on

knowledge of general risks of violence in a detention facility.” Brown v. Budz, 398




                                           2
USDC IN/ND case 3:20-cv-00949-RLM-MGG document 11 filed 09/01/21 page 3 of 6


F.3d 904, 913 (7th Cir. 2005). Instead, the plaintiff must establish that “the defendant

had actual knowledge of an impending harm easily preventable, so that a conscious,

culpable refusal to prevent the harm can be inferred from the defendant’s failure to

prevent it.” Santiago v. Wells, 599 F.3d 749, 756 (7th Cir. 2010).

      Mr. Horde’s complaint alleges facts showing Officer Ventores was in a location

where she could have seen the attack had she been watching, but it doesn’t allege any

facts showing she actually saw the attack. So too, the complaint alleges Mr. Horde

tried to contact her on the intercom, but does not allege facts showing she heard the

call. Moreover, the factual allegation that she promptly responded when another

inmate got her attention and told her what had happened provides facts showing she

wasn’t attentive during the attack and did not know what was happening. Because

the complaint doesn’t plausibly allege she had actual knowledge of the attack before

the other inmate told her about it, this complaint doesn’t state a claim against Officer

Ventores. Neither does it plausibly allege she consciously refused to protect Mr.

Horde.

      Moreover, the complaint doesn’t explain how events would have been different

even if Officer Ventores had immediately called for help when the attack first

happened or when Mr. Horde first used the intercom. The complaint alleges that Mr.

Hordes ran to his cell after he was stabbed, closed the door, and pressed the intercom

button. The complaint doesn’t allege facts showing Officer Ventores could have

intervened to stop the stabbing even if she had been watching. But even if she could

have, that wouldn’t state a claim for which relief could be granted, either.




                                           3
USDC IN/ND case 3:20-cv-00949-RLM-MGG document 11 filed 09/01/21 page 4 of 6


      [C]orrectional officers who are present during a violent altercation
      between prisoners are not deliberately indifferent if they intervene with
      a due regard for their safety: “A prison guard, acting alone, is not
      required to take the unreasonable risk of attempting to break up a fight
      between two inmates when the circumstances make it clear that such
      action would put her in significant jeopardy.” Guzman v. Sheahan, 495
      F.3d 852, 858 (7th Cir.2007); Peate v. McCann, 294 F.3d 879, 883 (7th
      Cir.2002).

Shields v. Dart, 664 F.3d 178, 181 (7th Cir. 2011).

      The officers plausibly could have removed Giles from the situation even
      faster and thereby reduced or prevented his injuries, but the “mere
      failure of the prison official to choose the best course of action does not
      amount to a constitutional violation.” Guzman, 495 F.3d at 857 (internal
      quotation marks omitted) (quoting Peate v. McCann, 294 F.3d 879, 882
      (7th Cir. 2002)).

Giles v. Tobeck, 895 F.3d 510, 514 (7th Cir. 2018). Additionally, though medical

assistance was delayed for ten minutes, the complaint doesn’t plausibly allege facts

showing this brief delay caused Mr. Hordes any additional injury.

      A complaint must contain sufficient factual matter to “state a claim that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A

claim has facial plausibility when the pleaded factual content allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). “Factual

allegations must be enough to raise a right to relief above the speculative level, on

the assumption that all the allegations in the complaint are true (even if doubtful in

fact).” Bell Atlantic v. Twombly, 550 U.S. at 555 (quotation marks, citations and

footnote omitted). “[W]here the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged—but it has




                                          4
USDC IN/ND case 3:20-cv-00949-RLM-MGG document 11 filed 09/01/21 page 5 of 6


not shown—the pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. at 679

(quotation marks and brackets omitted). Thus, “a plaintiff must do better than

putting a few words on paper that, in the hands of an imaginative reader, might

suggest that something has happened to her that might be redressed by the law.”

Swanson v. Citibank, N.A., 614 F.3d 400, 403 (7th Cir. 2010) (emphasis in original).

      Mr. Horde may file an amended complaint if he believes he can state a claim

based on (and consistent with) the events described in this complaint because “[t]he

usual standard in civil cases is to allow defective pleadings to be corrected, especially

in early stages, at least where amendment would not be futile.” Abu-Shawish v.

United States, 898 F.3d 726, 738 (7th Cir. 2018). To file an amended complaint, he

needs to write this cause number on a Pro Se 14 (INND Rev. 2/20) Prisoner

Complaint form which is available from his law library. If he files an amended

complaint, he needs to explain how Officer Ventores violated his constitutional rights

even though she promptly responded by calling guards and summoning medical

assistance when she first became aware of the attack after another inmate told her

what had happened.

      For these reasons, the court:

      (1) DISMISSES defendant Hyatte;

      (2) GRANTS DaVonta Horde until October 5, 2021, to file an amended

complaint against Officer Ventores; and




                                           5
USDC IN/ND case 3:20-cv-00949-RLM-MGG document 11 filed 09/01/21 page 6 of 6


      (3) CAUTIONS DaVonta Horde if he does not respond by the deadline, this

case will be dismissed pursuant to 28 U.S.C. § 1915A without further notice because

the current complaint does not state a claim for which relief can be granted.

      SO ORDERED on September 1, 2021

                                              s/ Robert L. Miller, Jr.
                                              JUDGE
                                              UNITED STATES DISTRICT COURT




                                          6
